Holden, J.
1. Where one sells and delivers personalty to a contractor, and retains title thereto, but before the writing evidencing the contract retaining title in the seller is recorded or executed the contractor uses the personalty in the permanent improvement of the real estate of another, the seller cannot recover such personalty from the latter. This is true though the contract between the owner of the real estate and the contractor for the ■ improvement of the former’s property has not been completed, and though the real estate owner has not paid the contractor the full contract price for the improvement of the property, at the time the contract retaining title to the property in the seller is recorded.
2. The court committed no error in directing a verdict in favor of the defendant. .

Judgment affirmed.


Beeh, J., absent. The other Justices concur.